EXHIBIT 10.75

 

CAP ROCK ENERGY CORPORATION

 

SHAREHOLDERS’ TRUST

 

THIS SHAREHOLDERS’ TRUST (this “Trust”) is established this 1st day of October,
2002, by and between CAP ROCK ENERGY CORPORATION (the “Settlor”), a Texas
corporation, ALFRED J. SCHWARTZ and ROBERT G. HOLMAN (the “Trustees”).

 

ARTICLE I
PURPOSE

 

The Settlor has created this Trust for the purpose of receiving and holding for
the benefit of the former members of Cap Rock Electric Cooperative, Inc. (the
“Cooperative”) for whom the Cooperative does not presently have valid addresses
the shares of the $.01 par value common stock of the Settlor that would have
otherwise been distributed to those former members of the Cooperative in
connection with the full implementation of the conversion of the Cooperative
from a member owned electric cooperative to a shareholder owned business
corporation.

 

ARTICLE II
TRUST CORPUS

 

A.            INITIAL DEPOSIT. Concurrently with the execution of this Trust,
the  Settlor has delivered to the Trustees a total of 346,958 shares of the $.01
par value common stock of the Settlor issued in the name of this Trust, and the
Trustees shall hold, administer and distribute the Shares (as such term is
herein defined) in accordance with the terms and provisions of this Trust. The
Settlor may from time to time add additional Shares to the corpus of this Trust
by causing such additional Shares to be issued in the names of the Trustees of
this Trust, and the Trustees shall hold, administer and distribute the
additional Shares in accordance with the terms and provisions of this Trust as
if such additional Shares had originally been deposited with the Trustees of
this Trust. As used in this Trust, the term “Shares” shall include the original
shares of common stock of the

 

--------------------------------------------------------------------------------


 

Settlor delivered to the Trustees, as well as any and all in kind distributions
with respect to the common stock of the Settlor, including shares issued as
stock dividends and stock splits.

 

B.            RIGHTS IN THE SHARES. The Trustees are hereby vested, subject to
the limitations set forth in Article III of this Trust, with all right, title
and interest in and to the Shares, and the Trustees are authorized and
empowered, subject to such limitations, to exercise and enjoy, for the purposes
of this Trust and as record owner of the Shares, all the rights, privileges and
benefits attributable to the Shares, including, but not limited to, the right,
subject to the limitations set forth in Section C of Article III of this Trust,
to vote the Shares on all matters and the right to receive any and all dividends
and other distributions made with respect to the Shares. Until all of the Shares
have been transferred out of the Trust and into the names of the beneficial
owners thereof on the stock ownership records of the Settlor, the Settlor shall
recognize the Trustees as record owners of the Shares held at any time and from
time to time in the Trust and as fully entitled, subject to the limitations set
forth in Article III of this Trust, to all rights, privileges, benefits and
interests therein.

 

C.            MANAGEMENT AND DISPOSITION OF TRUST CORPUS. The Trustees shall
hold, administer and distribute the Shares and other property that may be held
from time to time as a part of the corpus of this Trust in accordance with the
following terms and conditions:

 

(1)                                  The Trustees shall make, directly or
indirectly through the Settlor or others, a diligent and thorough effort to
locate the beneficiaries of the Shares and other property held as a part of the
corpus of this Trust. This effort shall include, but shall not be limited to,
advertising the existence of this Trust and the Shares held herein from time to
time in newspapers of general circulation in areas where the Settlor transacts
business. The Trustees shall continue this effort so long as there remains any
reasonable hope of finding the beneficiaries of this Trust.

 

(2)                                  When a beneficiary is located, the Trustees
shall cause the Shares held for such beneficiary to be transferred on the books
and

 

--------------------------------------------------------------------------------


 

records of the Settlor into the name of the beneficiary or as otherwise directed
by the beneficiary, and the Trustees shall then distribute the Shares so
transferred, as well as the beneficiary’s pro rata share of any other property
held as a part of the corpus of this Trust, to such beneficiary (or his
designee), free and clear of this Trust.

 

(3)                                  When and if the Trustees determine that the
remaining beneficiaries of this Trust cannot, without unreasonable effort on
their part, be located, the Trustees shall provide the Settlor with notice under
the Share Option Agreement (the “Option Agreement”), of even date herewith
between the Settlor and this Trust which Option Agreement is attached hereto as
Annex “A” and made a part hereof for all purposes, that they intend to allow the
Shares and other property held as a part of the corpus of this Trust to escheat
to the State of Texas. Upon the expiration of the option period set forth in the
Option Agreement, the Trustees shall cause the Shares, as well as the other
property then held as a part of the corpus of this Trust, to be considered
abandoned and to escheat in accordance with the escheat laws of State of Texas.

 

ARTICLE III
RIGHTS AND POWERS

 

A.            POWERS. In extension and not in limitation of the powers given by
law or other provisions of this Trust to the Trustees, the Trustees, acting
jointly, will have the following powers, where applicable, in each case to be
exercised in the Trustees’ discretion, but only in a fiduciary capacity, to:

 

(1)                                  Retain in the Trust the Shares and any
other property received by the Trustees comprising the corpus of this Trust;

 

(2)                                  Do or cause to be done all such acts and
things as may be necessary, in the sole opinion of the Trustees, to preserve and
protect the rights of the Trust under the Option Agreement and the Funding
Agreement (the “Funding Agreement”) of even date

 

--------------------------------------------------------------------------------


 

herewith between the Settlor and this Trust, which Funding Agreement is attached
hereto as Annex “B” and made a part hereof for all purposes;

 

(3)                                  Commence, compromise, settle, arbitrate,
mediate or defend, at the expense of the Trust, any litigation with respect to
this Trust as the Trustees deem necessary or advisable, including, but not
limited to, litigation to enforce this Trust’s rights under the Option Agreement
and under the Funding Agreement;

 

(4)                                  Invest and reinvest the property, other
than the Shares, held as a part of the corpus of this Trust in any kind of real
or personal property and in any kind of investment, including, but not limited
to, corporate obligations, shares of stock, mutual funds and investment trust,
that persons of prudence, discretion and intelligence would acquire for their
own account, provided that the return from all investments must be reasonable in
light of existing circumstances;

 

(5)                                  Subject to the limitations set forth in
Section C of this Article III, vote and give proxies to vote any securities,
including the Shares, held as a part of the corpus of this Trust;

 

(6)                                  Pay any assessments or other charges levied
on the Shares or any other securities held as a part of the corpus of this
Trust;

 

(7)                                  Exercise any subscription, conversion or
other rights or options that at any time attach, belong or are given to the
holders of the Shares or any other securities held as a part of the corpus of
this Trust;

 

(8)                                  Enter into any contract or agreement that
the Trustees deem to be in the best interest of this Trust;

 

(9)                                  Register and carry the Shares and any other
securities held as a part of the corpus of this Trust in the name of the
Trustees, as Trustees, or in the name of a nominee or hold such securities
unregistered,

 

--------------------------------------------------------------------------------


 

 

but without increasing or decreasing the liability of the Trustees as
fiduciaries; and

 

(10)                            Subject to the limitations set forth in Sections
B and C of Article III of this Trust, exercise any other power that may be
necessary or desirable in the management of this Trust, regardless of whether
the power is of like kind or character to the powers enumerated above,
including, but not limited to, any power necessary or desirable to enable the
Trustees to act under conditions which cannot now be foreseen.

 

B.            SALE LIMITATIONS. Except as provided in this Section B of Article
III of this Trust, the Trustees shall not have any authority or power whatsoever
to sell or otherwise dispose of or encumber the Shares. In the case of an
exercise pursuant to the Option Agreement by the Settlor, or an Affiliate of the
Settlor (as such term is defined in Section H of Article III of this Trust), of
the option to acquire the Shares held in the corpus of this Trust, the Trustees
shall sell all of the Shares to the Settlor or its Affiliate in accordance with
the terms and conditions of the Option Agreement. In the case of a tender offer
or other repurchase offer by the Settlor or an Affiliate of the Settlor for
shares of the capital stock of the Settlor (including, but not limited to, the
tender offer for the Shares that the Settlor is required to make on the first
anniversary of the issuance of the Shares), the Trustees may, in their sole
discretion and acting jointly in the best interest of the beneficiaries of this
Trust, sell all of the eligible Shares held in the corpus of this Trust to the
Settlor or the Affiliate of the Settlor at the highest all cash price offered
under the tender offer or other repurchase offer; provided, however, that
notwithstanding the foregoing, with regard to any tender offer other than the
tender offer the Settlor is required to make on the first anniversary of the
issuance of the Shares, if the premium (i.e., the price per Share offered in the
tender offer or other repurchase offer over the then market price per share of
the Shares) for the Shares covered by the tender offer ( or other repurchase
offer) is 25% or greater, the Trustees shall sell all of the eligible Shares
held in the corpus of this Trust to the Settlor or the Affiliate of the Settlor
at the highest all cash price offered by the Settlor under the tender offer or
other repurchase offer. Finally, in the event the Settlor fails to fulfill its
obligations under the

 

--------------------------------------------------------------------------------


 

Funding Agreement to fund the Trust for the payment of compensation and expenses
payable to the Trustees under Section G of Article III of this Trust, the
Trustees may, in their sole discretion and acting jointly in the best interest
of the beneficiaries of this Trust, sell such of the Shares as are necessary for
the Trust to timely pay such compensation and expenses; provided, however, that
notwithstanding the foregoing, the Trustees shall not be authorized to sell
Shares to pay such compensation and expenses if there are other unencumbered
assets in the corpus of this Trust of sufficient value that can be liquidated or
otherwise used to pay such compensation and expenses.

 

C.            VOTING LIMITATIONS. The Trustees shall not vote the Shares in
favor of the sale, mortgage, or pledge of all or substantially all of the assets
of the Settlor, or for any change in the capital structure or the powers of the
Settlor, or in connection with any merger, consolidation, reorganization,
dissolution or similar type of transaction involving the Settlor, not approved
by the Settlor’s Board of Directors.

 

D.            ACTION OF TRUSTEES. All action to be taken on any question arising
between the Trustees, except as may otherwise be expressly provided in this
Trust, shall from time to time be determined by unanimous vote or agreement of
the Trustees then in office, if there are two trustees or less, and by a
majority vote of the trustees if there are three or more, either at a meeting of
the Trustees or, with or without a meeting, by a writing signed by all of the
Trustees; provided, however, notwithstanding anything to the contrary herein
contained, at any time that there is only one Trustee serving hereunder, such
Trustee shall not take any actions with respect to the corpus of this Trust,
except such actions as may be absolutely necessary to preserve the corpus of
this Trust or such actions as may be specifically required by the terms of this
Trust (as, for example, a sale pursuant to Section B of Article III of this
Trust of the Shares pursuant to the terms of the Option Agreement). The Trustees
may provide for the authentication or evidence of any action taken by them.

 

E.             RESIGNATION. A Trustee may resign at any time by delivering
written notice thereof to the Settlor and the other Trustee.

 

F.             BOND OR OTHER SECURITY. No bond or other security shall be
required of the Trustees. If, notwithstanding the foregoing provision, bond or
other security is required of the Trustees for any reason whatsoever, the
Trustees, acting jointly, may provide same

 

--------------------------------------------------------------------------------


 

and the cost thereof shall be paid by the Settlor pursuant to its obligations
under the Funding Agreement.

 

G.            FEES AND EXPENSES. Each Trustee who is not an Affiliate of the
Settlor shall be entitled to a fee from this Trust of $50 per hour for services
rendered as a Trustee hereunder, subject to a non-cumulative maximum amount of
$5,000 annually. Each Trustee who is an Affiliate of the Settlor (as such term
is defined in Section H of this Article III) shall not be entitled to receive a
fee for services rendered as a Trustee hereunder. Each Trustee, irrespective of
whether or not he is an Affiliate of the Settlor, shall be entitled to
reimbursement from this Trust for any and all reasonable expenses incurred in
connection with the performance of his duties as Trustee hereunder. The funds
necessary to make each compensation payment and each expense reimbursement to
the Trustees under this Section G of Article III of this Trust shall be obtained
from the Settlor in accordance with the terms of the Funding Agreement, and the
Trustees shall not use any of the corpus of this Trust for such purposes unless
they, in their sole discretion, conclude that the Settlor is not going to timely
fulfill its obligations under the Funding Agreement.

 

H.            TRUSTEES’ RELATIONSHIP WITH THE SETTLOR. Any Trustee and any firm,
corporation, trust or association of which he may be a trustee, stockholder,
director, officer, member, agent or employee may contract with or be or become
pecuniarily interested, directly or indirectly, in any matter or transaction to
which the Settlor or any Affiliate of the Settlor may be a party or in which it
may be concerned, as fully and freely as though the Trustee were not a Trustee
of this Trust. A Trustee shall not be disqualified from acting as such by reason
of his being a director or officer of the Settlor or an Affiliate of the
Settlor, but in no event shall there be at any time more than one Trustee of
this Trust who is an Affiliate of the Settlor or who is employed by the Settlor
or an Affilitate of the Settlor. As used in this Trust, the term “Affiliate of
the Settlor” means a person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Settlor, and a person shall be deemed to control another person (including
the Settlor) if the controlling person is the beneficial owner (as defined in
Rule 13d-3 under the Securities Act of 1934, as amended) of ten percent (10%) or
more of any class of voting securities (or other voting interests) of the

 

--------------------------------------------------------------------------------


 

controlled person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled person,
whether through ownership of securities, through serving as an officer or
director, by contract or otherwise.

 

I.              ACCOUNTING. The Trustees shall keep adequate books of account,
which shall be available for the inspection of the Settlor and the beneficiaries
upon reasonable notice.

 

J.             LIABILITY OF THE TRUSTEES. The Trustees will not be responsible
for any loss that may occur by reason of the depreciation or decrease in value
of the Shares or any other property held as a part of the corpus of this Trust.
No Trustee will be liable for acts or defaults of any other Trustee or for acts
or defaults of any agent of any other Trustee. The Trustees will be free from
liability in acting upon any paper, document or signature believed by them to be
genuine and to have been signed by the proper party. The Trustees will not be
liable for any error of judgment nor for any act done or omitted, nor for any
mistake of fact or law, nor for anything that they may do or refrain from doing
in good faith, nor generally will the Trustees have any accountability pursuant
to this Trust, except that each Trustee shall be liable for his own fraud, gross
negligence or similar conduct.

 

K.            CONCLUSIVENESS OF ACTIONS. Every action taken by the Trustees,
acting jointly, pursuant to this Trust shall be conclusive and binding upon all
persons and no person will have any right or responsibility to look into the
authority of the Trustees to perform any act.

 

ARTICLE IV
SUCCESSOR TRUSTEES

 

A.            APPOINTMENT OF SUCCESSOR TRUSTEES. If a Trustee dies, resigns or
is removed, the vacancy occurring as a result of such death, resignation or
removal shall be promptly filled with a qualified individual by the Settlor;
provided, however, that at no time shall there be more than one Trustee of this
Trust who is an Affiliate of the Settlor, or who is employed by the Settlor or
by an Affiliate of the Settlor.

 

B.            RIGHTS AND POWERS OF SUCCESSOR TRUSTEE. A successor Trustee shall
have the rights and powers and shall be subject to the duties and
responsibilities of a

 

--------------------------------------------------------------------------------


 

predecessor Trustee. A successor Trustee is authorized and directed, without
requiring an audit or other independent accounting, to accept from a predecessor
Trustee the assets delivered by the predecessor Trustee to the successor Trustee
on the basis of the accounting submitted by the predecessor Trustee. A successor
Trustee shall not have any duty or responsibility for the actions, defaults or
omissions of a predecessor Trustee.

 

C.            TRANSFER OF SHARES TO SUCCESSOR TRUSTEES. Notwithstanding any
changes in the identity of the Trustees, the certificates for the Shares or
other securities standing in the name of the Trustees may be endorsed and
transferred by any successor Trustee or Trustees with the same effect as if
endorsed and transferred by the Trustee or Trustees who have ceased to act. The
Trustees, acting jointly, are authorized and empowered to cause any further
transfer of the Shares or other securities held a part of the corpus of this
Trust that may be necessary because of any change of persons holding the office
of Trustee.

 

ARTICLE V
INDEMNIFICATION OF TRUSTEES

 

A.            MANDATORY INDEMNIFICATION. (1) Subject to the conditions and
limitations of this Article V, the Trust shall indemnify and hold harmless any
Trustee who is or was a party, or is threatened to be made a party to, any
threatened, pending or completed action, claim, litigation, suit or proceeding,
whether civil, criminal, administrative or investigative, whether predicated on
foreign, federal, state or local law, and whether formal or informal
(collectively, “actions”) by reason of his status as, or the fact that he is or
was or has agreed to become, a Trustee of this Trust (an “Indemnitee”), and as
to acts performed in the course of an Indemnitee’s duty to this Trust and to the
beneficiaries of this Trust, against:

 

(i)                                     expenses, fees, costs and charges,
including, without limitation, attorneys’ fees and disbursements (collectively,
“expenses”) reasonably incurred by or on behalf of an Indemnitee in connection
with any action (including, without limitation, in connection with the
investigation, defense, settlement or appeal of such action), no matter by whom
brought; provided, that it is not determined

 

--------------------------------------------------------------------------------


 

pursuant to Section B of Article V of this Trust, or by the court before which
such action was brought, that:

 

(a)                                  the Indemnitee did not act in good faith
and in a manner he reasonably believed to be in or not opposed to the best
interests of this Trust and the beneficiaries of this Trust;

 

(b)                                 the Indemnitee engaged in criminal,
fraudulent or intentional misconduct in the performance of his duty to this
Trust and to the beneficiaries of this Trust; and

 

(c)                                  with respect to criminal actions, the
Indemnitee had reasonable cause to believe his conduct was unlawful;

 

(ii)                                  subject to the restrictions of Section
A(3) of Article V of this Trust, amounts incurred by an Indemnitee in settlement
of any action, no matter by whom brought; provided, that it is not determined
pursuant to Section B of Article V of this Trust, or by the court before which
such action was brought, that:

 

(a)                                  such settlement was not in the best
interests of this Trust and the beneficiaries of this Trust;

 

(b)                                 such settlement was unreasonable (to a
material extent) in light of all of the circumstances of such action;

 

(c)                                  the Indemnitee did not act in good faith
and in a manner he reasonably believed to be in or not opposed to the best
interests of this Trust and the beneficiaries of this Trust; and

 

(d)                                 the Indemnitee engaged in criminal,
fraudulent or intentional misconduct in the performance of his duty to this
Trust and to the beneficiaries of this Trust; and

 

(iii)                               subject to the restrictions of Section A(3)
of Article V of this Trust, judgments, fines, penalties or other amounts
incurred by an Indemnitee pursuant to an adjudication of liability in connection
with any action; provided, that it is not determined pursuant to

 

--------------------------------------------------------------------------------


 

Section B of Article V of this Trust, or by the court before which such action
was brought, that:

 

(a)                                  the Indemnitee did not act in good faith
and in a manner he reasonably believed to be in or not opposed to the best
interests of this Trust and the beneficiaries of this Trust;

 

(b)                                 the Indemnitee engaged in criminal,
fraudulent or intentional misconduct in the performance of his duty to this
Trust and to the beneficiaries of this Trust; and

 

(c)                                  with respect to criminal actions, the
Indemnitee had reasonable cause to believe his conduct was unlawful and that he
otherwise did not act in good faith and in a manner he reasonably believed to be
in or not opposed to the best interests of this Trust and to the beneficiaries
of this Trust.

 

(2)           To the extent an Indemnitee has been successful on the merits or
otherwise in connection with any action referred to in Section A(1) of Article V
of this Trust, no matter by whom brought (including, without limitation, the
settlement, dismissal, abandonment or withdrawal of any such action where the
Indemnitee does not pay, incur or assume any material liability), or in
connection with any claim, issue or matter therein, he shall be indemnified by
this Trust against expenses reasonably incurred by or on behalf of him in
connection therewith. This Trust shall pay such amounts (net of all amounts, if
any, previously advanced to the Indemnitee pursuant to Section D of Article V of
this Trust) to the Indemnitee (or to such other person or entity as the
Indemnitee may designate in writing to this Trust) upon the executive’s written
request therefor without regard to the provisions of Section B of Article V of
this Trust.

 

(3)           Notwithstanding the provisions of Section A(1)(ii), and A(1)(iii)
of Article V of this Trust, no indemnification shall be made to an Indemnitee by
this Trust for monetary damages incurred by the Indemnitee pursuant to an action
brought by a beneficiary of this Trust if it is determined pursuant to Section B
of Article V of this Trust, or by the court before which such action was
brought:

 

(i)                                     the Indemnitee breached his duty of
loyalty to this Trust or to the beneficiaries of this Trust;

 

--------------------------------------------------------------------------------


 

(ii)                                  the Indemnitee committed acts or omissions
in bad faith or which involve intentional misconduct or a knowing violation of
the law; or

 

(iii)                               the Indemnitee derived an improper personal
benefit from any transaction, unless such improper personal benefit is
determined to be immaterial in light of all of the circumstances of such action.

 

B.            RIGHT TO INDEMNIFICATION; HOW DETERMINED. (1) Except as otherwise
set forth in this Section B of Article V of this Trust, any indemnification to
be provided to an Indemnitee by this Trust under Section A of Article V of this
Trust upon the final disposition or conclusion of an action (or a claim, issue
or matter associated with such an action), unless otherwise ordered by the court
before which such action was brought, shall be paid by this Trust (net of all
amounts, if any, previously advanced to the Indemnitee pursuant to Section D of
Article V of this Trust) to the Indemnitee (or to such other person or entity as
the Indemnitee may designate in writing to this Trust) within sixty (60) days
after the receipt of the Indemnitee’s written request therefor, which request
shall include a comprehensive accounting of amounts for which indemnification is
being sought and shall reference the provision of Article V of this Trust
pursuant to which such claim is being made.

 

Notwithstanding the foregoing, the payment of the requested amounts may be
denied by this Trust if (i) the disinterested Trustees of this Trust, by a
majority vote thereof, determine that such payment, in whole or in part, would
not be in the best interests of this Trust and the beneficiaries of this Trust
and would contravene the terms and conditions of Article V of this Trust; or
(ii) a majority of the Trustees of this Trust are a party in interest to such
action. In either of such events, the Trustees shall immediately authorize and
direct, by appropriate resolution, that an independent determination be made as
to whether the Indemnitee has met the applicable standard of conduct set forth
in Section A of Article V of this Trust and, therefore, whether indemnification
is proper pursuant to this Article V.

 

Such independent determination shall be made by a panel of three arbitrators in
the city where the principal office of this Trust is located in accordance with
the rules then prevailing of the American Arbitration Association, or, at the
option of the

 

--------------------------------------------------------------------------------


 

Indemnitee, by an independent legal counsel mutually selected by the Trustees
and the Indemnitee (such panel of arbitrators or independent legal counsel being
hereinafter referred to as the “Authority”).

 

In any such determination there shall exist a rebuttable presumption that the
Indemnitee has met such standard of conduct and is therefore entitled to
indemnification pursuant to Article V of this Trust. The burden of rebutting
such presumption by clear and convincing evidence shall be on this Trust.

 

If a panel of arbitrators is to be employed, one of such arbitrators shall be
selected by the Trustees, by a majority vote of the Trustees who were not
parties in interest to such action (or, if such vote is not obtainable, by an
independent legal counsel chosen by the Trustees), the second by the Indemnitee
and the third by the previous two arbitrators.

 

The Authority shall make a determination within sixty days of being selected and
shall simultaneously submit a written opinion of its conclusions to both the
Trustees of this Trust, collectively, and to the Indemnitee, individually, and,
if the Authority determines that the Indemnitee is entitled to be indemnified
for any amounts pursuant to Article V of this Trust, this Trust shall pay such
amounts (net of all amounts, if any, previously advanced to the Indemnitee
pursuant to Section D of Article V of this Trust), including interest thereon as
provided in Section E(3) of Article V of this Trust, to the Indemnitee (or to
such other person or entity as the Indemnitee may designate in writing to this
Trust) within ten days of receipt of such opinion.

 

(2)           The Indemnitee may, either before or within two years after a
determination, if any, has been made by the Authority, petition any court of
competent jurisdiction to determine whether the Indemnitee is entitled to
indemnification under Article V of this Trust. Such court shall thereupon have
the exclusive power to make such determination unless and until such court
dismisses or otherwise terminates such proceeding without having made such
determination.

 

The court shall make an independent determination of whether the Indemnitee is
entitled to indemnification as provided under Article V of this Trust,
irrespective of any prior determination made by the Authority; provided,
however, that there shall exist a rebuttable presumption that the Indemnitee has
met the applicable

 

--------------------------------------------------------------------------------


 

 

standard of conduct and is therefore entitled to indemnification pursuant to
Article V of this Trust. The burden of rebutting such presumption by clear and
convincing evidence shall be on this Trust.

 

If the court determines that the Indemnitee is entitled to be indemnified for
any amounts pursuant to Article V of this Trust, unless otherwise ordered by
such court, this Trust shall pay such amounts (net of all amounts, if any
previously advanced to the executive pursuant to Section D of Article V of this
Trust), including interest thereon as provided in Section E(3) of Article V of
this Trust, to the Indemnitee (or to such other person or entity as the
Indemnitee may designate in writing to this Trust) within ten (10) days of the
rendering of such determination.

 

The Indemnitee shall pay all expenses incurred by the Indemnitee in connection
with the judicial determination provided in Section B(2) of Article V of this
Trust, unless it shall ultimately be determined by the court that he is entitled
to be indemnified, in whole or in part, by this Trust as authorized hereby. All
expenses incurred by the Indemnitee in connection with any subsequent appeal of
the judicial determination provided for in Section B(2) of Article V of this
Trust shall be paid by the Indemnitee regardless of the disposition of such
appeal.

 

(3)           Except as otherwise set forth in Section B of Article V of this
Trust, the expenses associated with the indemnification process set forth in
Section B of Article V of this Trust, including, without limitation, the
expenses of the Authority selected hereunder, shall be paid by this Trust.

 

C.            TERMINATION OF AN ACTION IS NONCONCLUSIVE. The termination of any
action, no matter by whom brought, by judgment, order, settlement, conviction,
or upon a plea of no contest or its equivalent, shall not, of itself, create a
presumption that the Indemnitee has not met the applicable standard of conduct
set forth in Section A of Article V of this Trust.

 

D.            ADVANCE  PAYMENT.  (1) Expenses  reasonably  incurred by or on
behalf of an Indemnitee in connection with any action (or claim, issue or matter
associated with such action), no matter by whom brought, shall be paid by this
Trust to the Indemnitee (or to such other person or entity as the Indemnitee may
designate in writing to this Trust) in advance of the final disposition or
conclusion of such action (or claim, issue or matter

 

--------------------------------------------------------------------------------


 

associated with such action) upon the receipt of the Indemnitee’s written
request therefor; provided, the following conditions are satisfied:

 

(i)                                     the Indemnitee has first requested an
advance of such expenses in writing (and delivered a copy of such request to
this Trust) from each insurance carrier, to whom a claim has been reported under
an insurance policy purchased by this Trust, if any, as provided under Section G
of Article V of this Trust, and each such insurance carrier has declined to make
such an advance;

 

(ii)                                  the Indemnitee furnishes to this Trust an
executed written certificate affirming his good faith belief that he has met the
applicable standard of conduct set forth in Section A of Article V of this
Trust; and

 

(iii)                               the Indemnitee furnishes to this Trust an
executed written agreement to repay any advances made under Section D of Article
V of this Trust if it is ultimately determined that he is not entitled to be
indemnified by this Trust for such amounts pursuant to Article V of this Trust.

 

(2)           If this Trust makes an advance of expenses to an Indemnitee
pursuant to this Section D of Article V of this Trust, this Trust shall be
subrogated to every right of recovery the Indemnitee may have against any
insurance carrier from whom this Trust has purchased insurance for such purpose.

 

E.             PARTIAL INDEMNIFICATION; INTEREST. (1) If it is determined by the
Authority pursuant to Section B of Article V of this Trust, or by the court
before which such action was brought, that an Indemnitee is entitled to
indemnification as to some claims, issues or matters, but not as to other
claims, issues or matters, involved in any action, no matter by whom brought,
the Authority (or the court) shall authorize the reasonable proration of such
expenses, judgments, penalties, fines and amounts incurred in settlement with
respect to which indemnification is sought by the Indemnitee, among such claims,
issues or matters as the Authority (or the court) shall deem appropriate in
light of all of the circumstances of such action.

 

--------------------------------------------------------------------------------


 

(2)           If it is determined by the Authority pursuant to Section B of
Article V of this Trust or by the court before which such action was brought,
that certain amounts incurred by the Indemnitee are for whatever reason
unreasonable in amount, the Authority (or the court) shall authorize
indemnification to be paid by this Trust to the Indemnitee for only such amounts
as the authority (or the court) shall deem reasonable in light of all of the
circumstances of such action.

 

(3)           To the extent deemed appropriate by the Authority, or by the court
before which such action was brought, this Trust shall pay interest to the
Indemnitee, at a reasonable interest rate, for amounts for which this Trust
indemnifies the Indemnitee.

 

F.             NONEXCLUSIVITY OF AGREEMENT. The right to indemnification and
advancement` expenses provided to an Indemnitee pursuant to Article V of this
Trust shall not be deemed exclusive of any other rights to which the Indemnitee
may be entitled by law, contract or otherwise, and the terms and provisions of
Article V of this Trust shall continue as to the Indemnitee if he ceases to be a
Trustee of this Trust, and such terms and provisions shall inure to the benefit
of the heirs, executors and administrators of the Indemnitee.

 

G.            INSURANCE. (1) This Trust may purchase and maintain insurance  on
half of an Indemnitee against any liability asserted against him or incurred by
or behalf of him in such capacity as a Trustee of this Trust or of an affiliate,
or arising out of his status as such, whether or not this Trust would have the
power to indemnify him against such liability under the provisions of Article V
of this Trust.

 

The purchase and maintenance of such insurance shall not in any way limit or
affect the rights and obligations of this Trust or an Indemnitee under of
Article V of this Trust and the adoption of Article V of this Trust by this
Trust shall not in any way limit or affect the rights and obligations of this
Trust or of the of the other party or parties thereto under any such policy or
agreement of insurance.

 

(2)           If the Indemnitee shall receive payment from any insurance carrier
or from the plaintiff in any action against the Indemnitee in respect of
indemnified amounts after payments on account of all or part of such indemnified
amounts have been made by this Trust pursuant to Article V of this Trust, the
Indemnitee shall promptly reimburse this Trust for the amount, if any, by which
the sum of such payment by such

 

--------------------------------------------------------------------------------


 

insurance carrier or such plaintiff and payments by this Trust to the Indemnitee
exceeds such indemnified amounts; provided, however, at such portions, if any,
of such insurance proceeds that are required to be reimbursed to the insurance
carrier under the terms of its insurance policy, such as deductible or
coinsurance payments, shall not be deemed to be payments to the Indemnitee
hereunder.

 

In addition, upon payment of indemnified amounts under Article V of this Trust,
this Trust shall be subrogated to the Indemnitee’s rights against any insurance
carrier in respect of such indemnified amounts and the Indemnitee shall execute
and deliver any and all instruments and documents and perform any and all other
acts and deeds which this Trust deems necessary or advisable to secure such
rights. The Indemnitee shall do nothing to prejudice such rights of recovery or
subrogation.

 

H.            WITNESS EXPENSES. Upon an Indemnitee’s written request, this Trust
shall pay (in advance or otherwise) or reimburse any and all expenses reasonably
incurred by the Indemnitee in connection with his appearance as a witness in any
action at a time when he has not been formally named a defendant or respondent
to such an action.

 

I.              CONTRIBUTION. (1) If the indemnity provided for in Section A of
Article V of this Trust is unavailable to an Indemnitee for any reason
whatsoever, this Trust, in lieu of indemnifying the Indemnitee, shall contribute
to the amount reasonably incurred by or on behalf of the Indemnitee, whether for
judgments, fines, penalties, amounts incurred in settlement or for expenses in
connection with any action, no matter by whom brought, in such proportion as
deemed fair and reasonable by the Authority pursuant to Section B of Article V
of this Trust, or by the court before which such action was brought, taking into
account all of the circumstances of such action, in order to reflect (i) the
relative benefits received by this Trust and the Indemnitee as a result of the
event or transaction giving cause to such action; and (ii) the relative fault of
this Trust (and its other Trustees) and the Indemnitee in connection with such
event or transaction.

 

(2)           An Indemnitee shall not be entitled to contribution from this
Trust under Section I of Article V of this Trust if it is determined by the
Authority pursuant to Section B of Article V of this Trust, or bar the court
before which such action was brought, that the Indemnitee engaged in criminal,
fraudulent or intentional misconduct in

 

--------------------------------------------------------------------------------


 

the performance of his duty to this Trust or otherwise violated the provisions
of Section A(3) of Article V of this Trust.

 

(3)           This Trust’s payment of, and the Indemnitee’s right to,
contribution under this Section I of Article V of this Trust shall be made and
determined in accordance with Section B of Article V of this Trust relating to
this Trust’s payment of, and the Indemnitee’s right to, indemnification.

 

J.             SEVERABILITY. If any provision of Article V of this Trust shall
be deemed invalid or inoperative, or if a court of competent jurisdiction
determines that any of the provisions of Article V of this Trust contravene
public policy, Article V of this Trust shall be construed so that the remaining
provisions shall not be affected, but shall remain in full force and effect, and
any such provisions which are invalid and inoperative or which contravene public
policy shall be deemed, without further action or deed on the part of any
person, to be modified, amended or limited, but only to the extent necessary to
render the same valid and enforceable, and this Trust shall indemnify the
Indemnitee as to expenses, judgments, fines and amounts incurred in settlement
with respect to any action, no matter by whom brought, to the full extent
permitted by any applicable provision of Article V of this Trust that shall not
have been invalidated.

 

ARTICLE VI

 

MISCELLANEOUS PROVISIONS

 

A.            TERM OF TRUST. This Trust shall continue in full force and effect
until all of the Shares and other property held as a part of the corpus of this
Trust shall have been distributed by the Trustees.

 

B.            REVOCATION OF TRUST. This Trust is irrevocable and the Settlor
shall have no right, either alone or in combination with others in whatever
capacity, to alter, amend, revoke or terminate this Trust.

 

C.            ANTICIPATORY ASSIGNMENTS. No beneficiary of this Trust may in any
event anticipate any benefits that he may be entitled to receive hereunder. No
assignment or order by a beneficiary by way of anticipation of any part of the
Shares or other property held as a part of the corpus of this Trust will be
valid, nor may the Trustees accept it, and the Trustees shall make all
distributions pursuant to this Trust directly to the

 

--------------------------------------------------------------------------------


 

beneficiaries. No interest in the Shares or other property held as a part of the
corpus of this Trust will be subject to the claims of a creditor, or be subject
to attachment, garnishment, execution or other legal or equitable process or
lien brought by or in favor of a creditor of a beneficiary of this Trust.

 

D.            MANNER OF DISTRIBUTION. The Trustees may distribute the Shares and
other property held as a part of the corpus of this Trust to the beneficiary
directly or to the guardian, custodian, trustee, receiver, conservator or other
similar official for the beneficiary. The Trustees will not be responsible for
any distribution of the Shares or other property held as a part of the corpus of
this Trust once it has been made to the beneficiary or for his benefit as herein
provided.

 

E.             SEVERABILITY. If any part, clause, provision or condition set
forth in this Trust shall be held to be invalid or unenforceable, the remainder
of this Trust shall be construed in all respects as if such invalid or
unenforceable part, clause, provision or condition were omitted.

 

F.             RULES OF CONSTRUCTION. In this Trust, words in the singular
number include the plural, and in the plural include the singular. Words of the
masculine gender include the feminine and the neuter, and when the sense so
indicates, words of the neuter gender may refer to any gender, and the word “or”
is disjunctive but not exclusive. The captions and section numbers appearing in
this Trust are inserted only as a matter of convenience and do not define, limit
or describe the scope or intent of the provisions of this Trust.

 

G.            CHOICE OF LAW. THE SETTLOR AND THE TRUSTEES AGREE THAT CERTAIN
MATERIAL EVENTS, OCCURRENCES AND TRANSACTIONS RELATING TO THIS TRUST BEAR A
REASONABLE RELATIONSHIP TO THE STATE OF TEXAS. THE VALIDITY, TERMS, PERFORMANCE
AND ENFORCEMENT OF THIS TRUST SHALL BE GOVERNED BY THOSE LAWS OF THE STATE OF
TEXAS WHICH ARE APPLICABLE TO TRUSTS WHICH ARE EXECUTED, DELIVERED AND PERFORMED
SOLELY IN THE STATE OF TEXAS.

 

H.            COUNTERPARTS. This Trust may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and the
Settlor and the Trustees may execute this Trust by signing and delivering one or
more counterparts.

 

--------------------------------------------------------------------------------


 

SIGNATURES

 

To evidence the binding effect of the terms and conditions of this Trust, the
Settlor (through its duly authorized officer) and the Trustee have caused this
Trust to be executed and delivered as of, but not necessarily on, the date first
above written.

 

 

SETTLOR:

 

 

 

CAP ROCK ENERGY CORPORATION

 

 

 

 

 

By:

/s/ David W. Pruitt

 

 

 

David W. Pruitt, President

 

 

 

 

 

 

TRUSTEES:

 

 

 

 

 

/s/ Alfred J. Schwartz

 

 

Alfred J. Schwartz

 

 

 

 

 

/s/ Robert G. Holman

 

 

Robert G. Holman

 

--------------------------------------------------------------------------------